                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                         NO. 5:09-CR-158
                                                             /




   UNITED STATES OF AMERICA

       V.                                                        ORDER TO SEAL

   JERRY BARNES




       On motion of the Defendant, Jerry Barnes, and for good cause shown, it is hereby

ORDERED that D.E. 385 be sealed until further notice by this Court.


      SO ORDERED. This _M:day of January 2021.



                                                      i      sc.DEVERm
                                                      United States District Judge




        Case 5:09-cr-00158-D Document 389 Filed 01/15/21 Page 1 of 1
                                     \
